       Case 1:18-cv-05108-LAP Document 60 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LIBERTY HOLDINGS (NYC) LLC, and
DREAMBUILDER INVESTMENTS, LLC,

                      Plaintiffs,             No. 18 Civ. 5108 (LAP)

-against-                                               ORDER

APOSTA, INC., and GENE HACKER,,

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

      The Court is in receipt of the parties’ letters regarding Mr.

Quigg’s requested continuance of the telephonic conference on the

Court’s order to show cause, (dkt. no. 50), currently scheduled

for May 19, 2020.     (See Quigg Letter, dated May 18, 2020 [dkt. no.

58]; see also Plaintiff’s Letter, dated May 18, 2020 [dkt. no 59].)

For   the   reasons   detailed   below,    Mr.    Quigg’s     request   for   a

continuance of the conference is DENIED.

      Mr. Quigg seeks an eleventh-hour continuance first on the

ground that his “office is not operating,” “all of [his] staff has

been sent home,” and he “do[es] not have access to [his] files.”

(Quigg Letter at 1.)     That statement is belied by the fact that he

has   recently   made   numerous    filings      with   the   United    States

Bankruptcy Court for the Eastern District of California and the

Central District of California.          (See Plaintiff’s Letter at 1.)

In addition, Mr. Quigg has apparently scheduled appearances in


                                     1
         Case 1:18-cv-05108-LAP Document 60 Filed 05/18/20 Page 2 of 2



other matters before the United States Bankruptcy Court for the

Central District of California, including an appearance on the

date of the scheduled conference.          (Id. at 2.)     If Mr. Quigg is

capable of making filings and appearing in other matters, he is

capable of appearing for a telephonic conference before this

Court.1

     Mr. Quigg alternatively seeks a continuance because he has

“been ill and not able to do any work.”         (Quigg Letter at 1.)     But

Mr. Quigg has provided no evidence of this condition and has given

the Court nothing to rely on but his word.          At this point, that is

not enough. If the history of this case has demonstrated anything,

it is that Mr. Quigg has not earned the benefit of the doubt from

this Court.

     Accordingly, Mr. Quigg’s request for a continuance of the May

19 telephonic conference is DENIED.

SO ORDERED.

Dated:       New York, New York
             May 18, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge

1 The Court notes that this conference was rescheduled for May 19
after being initially continued over two months ago on March 6.
(See dkt. no. 56.)    The subject matter to be discussed at the
conference--the Court’s February 4 order to show cause--has not
changed since the Court first scheduled the conference on February
4. (See dkt. no. 50.) Even assuming arguendo that he does not
have access to his files as he claims, Mr. Quigg has had more than
ample time to prepare for this conference.
                                      2
